Title: To Thomas Jefferson from Nicolas Gouin Dufief , 23 February 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur.
            23 février. 1803
          
          Je me suis acquitte Vendredi dernier, de votre Commission à l’égard du Colonel Monroe—J’aurais bien voulu pouvoir accompagner d’une lettre le présent flatteur que vous faites à Mr Volney, mais le départ précipité du Colonel, qui n’a resté qu’une heure à Philadelphie, m’a empêché de remplir ce désir de mon Cœur—J’ai ajouté les sermons du Racine de la Chaire française à vos autres livres—Le tout vous sera adressé cette semaine, par eau—J’aurai l’honneur de vous écrire à ce sujet
          Je suis avec les Sentimens les plus inébranlables d’estime et de respect, Votre très humble Serviteur
          
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              23 Feb. 1803
            
            Last Friday I fulfilled your errand regarding Colonel Monroe. I would have liked to enclose a letter with the generous gift you are sending Mr. Volney, but the hasty departure of the colonel, who stayed in Philadelphia for only an hour, prevented me from accomplishing this heart-felt wish. I added the sermons of the Racine of the French pulpit to your other books. They will all be sent to you this week, by ship. I will have the honor of writing to you about this.
            With deepest feelings of respect and admiration, I am your very humble servant.
            
              N. G. Dufief
            
          
        